DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vacuum source, the load cells in claim 1, the actuators in claim 2, the mobile trailer unit of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 11-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 5,775,852 (Boutte).
In re claim 1, Boutte discloses a vacuum dispensing system (10) comprising: 
at least one vessel (each of the three 30 with top portion of rack 20) for holding dry flowable materials; 
a load cell base (27, 25) disposed underneath each of the vessels, wherein the load cell base comprises at least one load cell (25) that is configured to measure load in the vessel reflective of a weight of the dry flowable materials contained within the vessel; 
an outlet (22) disposed at a bottom surface of each of the vessels; 
a common vacuum manifold (70, 77) connected to the outlets of each of the vessels for routing the dry flowable materials from the vessel to the common vacuum manifold; 
a discharge valve (24) disposed on the outlet of each of the vessels; 
a controller (65) in communication with each of the discharge valves and the load cells (via leads 75) programmed to determine an amount of dry flowable materials contained within the vessel and being routed to the common vacuum manifold (col.4 ln.54 – col.5 ln.6); and 
a vacuum source (60) for directing a flow of the dry flowable materials from the vessels to the common vacuum manifold.
In re claim 2, Boutte discloses the vacuum dispensing system of claim 1, further comprising an actuator (inherent to a remotely controllable valve and in particular inherent to the specifically mentioned “clear action gate”, col.3 ln.64-65, col.5 ln.66) coupled to the discharge valve and the controller.
In re claim 3, Boutte discloses the vacuum dispensing system of claim 2, wherein the controller is programmed to adjust the actuator to at least partially open or close the discharge valve based on the amount of dry flowable materials being routed to the common vacuum manifold as measured by the at least one load cell (col.3 ln.63 – col.4 ln.2, col.4 ln.54 – col. 5 ln.2).
In re claim 4, Boutte discloses the vacuum dispensing system of claim 1, further comprising a surge bin (40) connected at a discharge end of the common vacuum manifold.
In re claim 5, Boutte discloses the vacuum dispensing system of claim 1, further comprising a flush valve (valve shown in figure 1, just below air inlet chamber) disposed on an end of the common vacuum manifold opposite a discharge end of the common vacuum manifold to expel dry flowable materials from the common vacuum manifold (purely functional intended use, the shown valve can function as claimed).
In re claim 7, Boutte discloses the vacuum dispensing system of claim 1, wherein the vacuum dispensing system is integrated into a mobile trailer unit (col.6 ln.21-22, inherent in order for the entire apparatus to be “trucked” it must be “integrated” into a “mobile trailer unit”).
In re claim 8, Boutte discloses the vacuum dispensing system of claim 1, wherein the vacuum dispensing system comprises between 1 and 30 vessels (3 shown in fig.1).
In re claim 9, Boutte discloses the vacuum dispensing system of claim 1, wherein the vessel comprises forklift “pockets” (the looped straps 37 shown in fig.3 provide a “pocket” for a forklift to lift the vessels, the examiner notes that all the applicant has shown for a pocket spaced openings in the vessel. The Drawings do not show a single opening with a closed end).
In re claim 11, Boutte discloses the vacuum dispensing system of claim 1, wherein the vacuum source is a vacuum blower, a vacuum compressor, or a vacuum pump (col.4 ln.31).
In re claim 12, the method is anticipated by the normal use of the device as rejected in claim 1 above. 
In re claim 13, the method is anticipated by the normal use of the device as rejected in claim 3 above.
In re claim 14, the method is anticipated by the normal use of the device as rejected in claims 2 and 3 above.
In re claim 15, the method is anticipated by the normal use of the device as rejected in claim 1 above.
In re claim 17, the method is anticipated by the normal use of the device as rejected in claim 1 above (bag and frame meet the claim as rejected above).
In re claim 18, see the rejection of claim 1 above. The bag and top part of the rack meet the claimed limitation of a hybrid vessel. 
In re claim 19, see the rejection of claim 1 above. 
In re claim 20, see the rejection of claim 1, the bag and top half of the rack meet the claim limitation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutte.
In re claims 6 and 16, Boutte discloses the vacuum dispensing system of claim 1, however it fails to explicitly disclose the exact vacuum level that the common vacuum manifold is configured to maintain a vacuum pressure of from about 6 inches Hg to about 21 inches Hg.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to operate/configure the manifold to operate at the vacuum range because discovering the optimum vacuum range would have been a mere design consideration based on the desired properties of the material being moved.  Such a modification would have involved only routine skill in the art to selective the appropriate vacuum level to move the material.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. The Examiner notes that the disclosure of the present application lacks any criticality for the claimed range. 
In re claim 10, Boutte fails to explicitly disclose the vacuum dispensing system of claim 1, wherein the vessel further comprises a vibrating or aerating device. However, the Examiner takes official notice of facts by asserting that vibration devices for bulk material containers are old and well-known expedients in the art because the facts so noticed are of notorious character and serve only to “fill in the gaps” which might exist in the evidentiary showing made by the examiner to support a particular ground of rejection. It is asserted that one of ordinary skill in the art would immediately recognize vibrators as obvious and necessary elements of the current invention.  MPEP 2144.03
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2018/0028992 (Stegemoeller) discloses bulk contains with forklift pockets as disclosed by the applicant. It also shows a mobile trailer (para.28).
5,653,354 (Olson) shows a hybrid bulk container as disclosed by applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753